                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

SHEVANDRA VERASAWMI,                            :
                                                :       Civil No. 19-16767 (FLW)
                        Petitioner,             :
                                                :
                        v.                      :       MEMORANDUM AND ORDER
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
                        Respondent.             :
                                                :

        Petitioner pro se, Shevandra Verasawmi (“Petitioner”), a federal prisoner presently

incarcerated at F.C.I. Fort Dix, in Fort Dix, New Jersey, filed a Motion to Vacate, Set Aside, or

Correct a Sentence, pursuant to 28 U.S.C. § 2255. (See ECF No. 1.) Upon screening the

Motion, the Court has determined that dismissal of the Motion without an Answer and the record

is not warranted. See Rule 4 of Rules Governing § 2255 Proceedings, 28 U.S.C.A. foll. § 2255.

        Accordingly, IT IS, on this 19th day of August 2019,

        ORDERED that Respondent shall file a full and complete Answer to the Motion within

forty-five (45) days of the entry of this Order; and it is further

        ORDERED that Respondent shall raise by way of its Answer any appropriate defenses

that it wishes the Court to consider, including, with respect to the asserted defenses, relevant

legal arguments with citations to appropriate legal authority; and it is further

        ORDERED that the Answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts, or recordings of any proceedings, including all documentation

that may be material to the questions raised in the Motion; in lieu of providing certified copies,

however, the Government may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further
       ORDERED that Petitioner may file and serve a Reply in support of the Motion within

forty-five (45) days after the Answer is filed; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Order on petitioner by

regular U.S. mail.


                                                               /s/ Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               U.S. Chief District Judge




                                                   2
